Citation Nr: 1218635	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an appendectomy scar.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for detached retina of the left eye.

4.  Entitlement to service connection for a forehead lump, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin rash, to as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a chest lump, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for glaucoma, bilateral eyes.

9.  Entitlement to an effective date earlier than February 24, 2010 for the award of total disability rating based on individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992, to include service in the Southwest Asia theater of operations from October 1990 to March 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned at a videoconference hearing held in January 2012.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an appendectomy scar.  He reports that he had an appendectomy at the Fort (FT.) Bliss Army Hospital during service prior to deployment to Southwest Asia in 1990.  He states that after recuperating for about 25-30 days, he then had 18 clamps removed from his abdomen.  Service treatment records do not include any record of this surgery; however, the Board observes that no specific request was made of the Ft. Bliss Army Hospital for any records related to this surgery.  The Board notes that on the Veteran's initial application for compensation, he indicated that this surgery occurred in 1991.  On remand, the RO should contact the Ft. Bliss Army Hospital to obtain any pertinent records.

The Veteran also seeks service connection for a low back disability and for detached retina of the left eye.  Service treatment records reflect two acute injuries in 1989 (a motor vehicle accident and a sports injury) involving the lower back.  The records also reflect that the Veteran suffered two head injuries, once in the 1989 motor vehicle accident and again in 1990 during an altercation.  Post-service VA treatment records show complaints of chronic low back pain and a diagnosis of a detached retina, left eye, in May 2005.  The Veteran has competently testified that there has been a continuity of low back pain service.  

The Veteran underwent a VA examination in May 2006 during which his spine was examined.  The examiner diagnosed mild degenerative changes in the cervical and lumbar spine and opined that there is no direct relationship between the two injuries in service and the current diagnoses.  The Board notes, however, that the examiner's conclusion and rationale did not include any consideration of the Veteran's competent report of continuity of low back pain following the accidents in service and following discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran underwent another VA examination of the spine in May 2008, but the examiner offered no opinion regarding causal nexus.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  As the current examinations of the spine are inadequate, a new examination is required.  In addition, he has not yet been provided with a VA examination to evaluate the nature and etiology of his detached retina in the left eye.  In light of the noted head injuries in service, and the current medical evidence of a detached left retina, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also seeks service connection for a forehead lump, a skin rash, a chest lump, and joint pain, to include as secondary to undiagnosed illnesses.  He has testified that the skin rash affects his bilateral legs, right arm and right wrist.  He also testified to having diffuse joint pains affecting his legs, arms, hands, wrists, knees and ankles that began after his return from the Gulf.  Treatment records reflect complaints of joint pain and tenderness affecting the hands, wrists, knees ankles, legs and shoulders in August 2008.  In light of the current state of the record showing that the Veteran has not yet been afforded a VA examination, the Board finds that one is necessary.  McLendon. 

The Veteran also testified that additional treatment records may be available at VA facilities.  He indicated that he had received treatment from the North Chicago, Hines and the Jesse Brown VA Medical Centers (VAMCs).  The most recent VA treatment records are current only as of May 2010 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Further, the Board notes that in a June 2006 rating decision, the RO denied service connection for glaucoma in the bilateral eyes.  In a statement received by VA in August 2006, the Veteran, through his representative, expressed disagreement with the RO's denial of that issue.  Also, in a February 2011 rating decision the RO denied entitlement to an earlier effective date for the award of IU.  In a statement received by VA in July 2011, the Veteran, through his representative, expressed disagreement with the rating decision.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Finally, in a July 2011 statement, the Veteran's representative appears to have raised a claim for entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the Board generally refers this claim to the RO for appropriate action, here the pending claim for entitlement to an earlier effective date for the award of IU is inextricably intertwined with the recently raised claim for entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.  Thus, as these issues must be considered together, a decision by the Board on the claims would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Contact the Ft. Bliss Army Hospital (or appropriate service department) to obtain copies of any treatment records from the Ft. Bliss Army Hospital related to the Veteran's claimed appendectomy that occurred in either 1990 or 1991.  All efforts to locate these records should be documented.  If the records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

3.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed conditions.  He should be requested to provide, or authorize VA to obtain, these records.  Also obtain complete copies of VA outpatient treatment records dated from May 2010 to the present, to include those located at the North Chicago, Hines and the Jesse Brown VAMCs.  Associate these records with the claims file.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

4.  Then, notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of the nature, onset, and chronicity of his low back, detached retina, forehead lump, skin rash, chest lump, and joint pain symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating any outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back, detached retina, forehead lump, skin rash, chest lumps, and joint pain conditions.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must state whether it is at least as likely as not that the Veteran's forehead lump, skin rash, chest lumps, and joint pain symptoms can be attributed to known clinical diagnoses.

The examiner should also advance opinions as to whether it is at least as likely as not that any low back, detached retina, forehead lump, skin rash, chest lumps, and joint pain disabilities identified on examination had onset during active service; or, are causally related to the Veteran's service; or, were manifested within one year of discharge from service.  

With respect to the claimed skin rash, the examiner must comment on the Veteran's credible and competent report that during his Gulf service he was exposed to sand fleas.  The examiner should also be advised that the Veteran is competent to report a continuity of symptomatology since service and thus, the examiner must acknowledge and discuss such report as it relates to his various symptoms.  

The rationale for all opinions expressed should be provided in a legible report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6.  Issue the Veteran an SOC with respect to his claims of service connection for glaucoma of the bilateral eyes and entitlement to an earlier effective date for the award of IU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

7.  Then adjudicate the Veteran's claim seeking an earlier effective date for the 70 percent rating for his PTSD and then readjudicate the appeal.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

